Case 3:18-cv-00388-GNS-LLK Document 23 Filed 11/14/18 Page 1 of 1 PageID #: 162




                     IN THE UNITED STATED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 SALISA LUSER HARRISON,                             )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )       Case No. 3:18-cv-388-GNS
                                                    )
 RICK WOOLRIDGE, BRIAN TUCKER,                      )       Electronically Filed
 ROBERT C. WHITE, MICHAEL SULLIVAN,                 )
 STEVE CONRAD, DEE ALLEN, CAREY                     )
 KLAIN, DAVID RAY, DAVID ALLEN,                     )
 CAROLYN NUNN, and JOHN DOES 1-10,                  )
 all individually                                   )
                                                    )
       Defendants                                   )
 ________________________________________           )

                                AMENDED AGREED ORDER

        The parties being in agreement and this Court being otherwise sufficiently advised;

        IT IS HEREBY ORDERED AND ADJUDGED that the time period for Defendants’ to

 file a Reply to Plaintiff’s Response to Defendants’ Motion to Dismiss is extended to November

 20, 2018.



 Tendered by:
 /s/Kristie B. Walker
 KRISTIE B. WALKER
 Counsel for Defendants named in Motion to Dismiss

 Agreed to by:

 /s/Lonita Baker, with permission
 LONITA BAKER
 Counsel for Plaintiff
